Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about August 20, 2002, adjudicating appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute assault in the second degree, and placing him in the custody of the New York State Office of Children and Family *577Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The court properly credited testimony that disproved appellant’s justification defense beyond a reasonable doubt. Concur — Nardelli, J.P., Tom, Sullivan, Ellerin and Friedman, JJ.